SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
581
CA 10-02342
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


SUSAN T. HUGHES, PLAINTIFF-APPELLANT,

                    V                             MEMORANDUM AND ORDER

SCOTT H. HUGHES, DEFENDANT-RESPONDENT.


SIEGEL, KELLEHER & KAHN, BUFFALO (MICHELLE G. CHAAS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.


     Appeal from a judgment of the Supreme Court, Niagara County
(Frank Caruso, J.), entered February 24, 2010 in a divorce action.
The judgment, insofar as appealed from, directed defendant to pay
plaintiff maintenance for a period of six years.

     It is hereby ORDERED that the judgment insofar as appealed from
is unanimously reversed on the law without costs, the 11th decretal
paragraph is vacated and the matter is remitted to Supreme Court,
Niagara County, for further proceedings in accordance with the
following Memorandum: Plaintiff, as limited by her brief, appeals
from that part of an order directing defendant to pay plaintiff
maintenance for a period of six years. “Although the order is
subsumed in the final judgment of divorce subsequently entered and the
appeal properly lies from the judgment,” we exercise our discretion to
treat the notice of appeal as valid and deem the appeal taken from the
judgment (Nichols v Nichols [appeal No. 1], 291 AD2d 875; see CPLR
5520 [c]). According to plaintiff, Supreme Court should not have set
a durational limit on the award of maintenance. The record before us
does not contain the financial statements of either party, and the
testimony of the parties and other evidence does not sufficiently
detail the parties’ expenses. Domestic Relations Law § 236 (B) (4)
(a) requires that, “[i]n all matrimonial actions and proceedings in
which . . . maintenance . . . is in issue, there shall be compulsory
disclosure by both parties of their respective financial states,”
including sworn statements of net worth, representative paycheck
stubs, recent federal and state tax returns, and W-2 statements.
Without sufficient information in the record, we are unable to
determine whether the court erred in setting a durational limit on the
award of maintenance. We therefore reverse the judgment insofar as
appealed from, vacate the award of maintenance and remit the matter to
Supreme Court for a new hearing on the amount and duration of
                                 -2-                           581
                                                         CA 10-02342

maintenance to be awarded to plaintiff (see id.; see generally Matter
of Harvey v Benedict, ___ AD3d ___ [Apr. 1, 2011]).




Entered:   May 6, 2011                         Patricia L. Morgan
                                               Clerk of the Court